          Case 2:20-cv-04368-JD Document 12 Filed 10/21/20 Page 1 of 1




Cambria Corporate Center                                                           267-685-6311
501 Cambria Avenue                                                            215-604-1507 (fax)
Bensalem, PA 19020                                                     www.CharlesWeinerLaw.com




                                       October 20, 2020

The Honorable Jan E. DuBois
12613 United States Courthouse
601 Market Street
Philadelphia, PA 19106

       Re:     Lewis v. National Board Of Osteopathic Medical Examiners
               C.A. No. 20-cv-04368

Dear Judge DuBois:

This office represents the Plaintiff in the above captioned matter. On October 16, 2020,
Defendant filed a Motion to Transfer per 28 U.S.C. §1404(a) and Forum Selection Clause. Under
Local Rules, Plaintiff’s Response is due October 30, 2020. We are writing to request an
extension of time to respond to November 16, 2020. We have contacted Defendant’s counsel and
he does not oppose the requested extension.

The extension is necessary in order to afford brief discovery on the issue. Defendant’s Motion is
supported by a Declaration from one of Defendant’s officers. We are in the process of scheduling
his deposition to inquire about matters relating to Defendant’s Motion. Accordingly, we request
the additional time to take the aforementioned deposition, which is necessary to respond to
Defendant’s Motion.

Thank you for your consideration.

Very truly yours,
    /s/

Charles Weiner

cc:    Mary C. Vargas, Esq. (via e-mail)
       Sydney Steele, Esq. (via e-mail)
